Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about June 17, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed her with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Appellant’s intent to permanently deprive the victim of property could be readily inferred from appellant’s statements and conduct during the incident, including, among other things, her express refusal to give back the property. Concur—Buckley, P.J., Tom, Mazzarelli, Marlow and Catterson JJ.